Title: From Thomas Jefferson to United States Senate, 23 December 1806
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States
                            
                     Dec. 23. 1806.
                        
                        I nominate James Leander Cathcart, heretofore Consul of the United States at Tripoli, to be Consul of the
                            United States for the island of Madeira.
                        
                            Th: Jefferson
                            
                            
                        
                    